DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed 26 March 2021, cancelling claims 21-26.  Therefore, claims 1-20 remain pending.  Of these, claims 1, 12 and 17 are independent.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-11, drawn to a resistive memory device including inter alia determining data that is stored in the resistive memory cell based on a difference between the generated pull-up signal and the generated pull-down signal, classified in G11C 2013/0042.
II.  Claims 12-16, drawn to a resistive memory device including inter alia the first current mirror circuit and the second current mirror circuit, classified in G11C 2013/0045.
III.  Claims 17-20, drawn to a resistive memory device including inter alia the specific transistor connection configuration, classified in G11C 13/004.

NOTE:  If and when elected claims are subsequently found allowable, rejoinder of any nonelected withdrawn claim(s) depending from or otherwise requiring all the limitations of an allowable claim and withdrawal of any corresponding restriction requirement will be considered (MPEP 821.04).

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination(s) and subcombination(s).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination I as claimed does not require the particulars of the subcombination II or III as claimed because the pull-up signal and the pull-down signal may be generated with a circuit with a different configuration than that of the subcombination II or III.  The subcombination II has separate utility such as that in which the first and second current mirror circuits are not used to determine the difference between the generated pull-up signal and the generated pull-down signal of the combination I.  The subcombination III has separate utility such as that in which the transistor connection configuration is not used to determine the difference between the generated pull-up signal and the generated pull-down signal of the combination I.  
Further, the subcombination II as claimed does not require the particulars of the (sub-)subcombination III as claimed because the first and second current mirror circuits may have a different transistor connection configuration than that of the (sub-)subcombination III.  The (sub-)subcombination III has a separate utility such as that in which the specific transistor connection configuration is not used as the first and second mirror circuits of the subcombination II.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
⦁	the inventions have acquired a separate status in the art in view of their different classifications as indicated above;
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matters;
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and considerations associated with the distinct features identified above.

Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms, can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824